Exhibit 10.22



REALOGY HOLDINGS CORP.
EXECUTIVE SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (this “Agreement”) is hereby entered into as of
February 23, 2016, by and between Realogy Holdings Corp. (the “Company”) and
Bruce Zipf (“Executive”) (hereinafter collectively referred to as the
“Parties”).
In consideration of the respective agreements of the Parties contained herein,
it is agreed as follows:
1.Term. The term Executive’s employment under this Agreement shall be for the
period commencing on February 23, 2016 (the “Effective Date”) and ending,
subject to earlier termination as set forth in Section 6, on the third
anniversary of the Effective Date (the “Term”); provided, however, following a
Change in Control (as defined herein), the Term shall be the later of (i) the
third anniversary of the Effective Date or (ii) the second anniversary of the
Change in Control, in either case, subject to earlier termination as set forth
in Section 6.
2.    Employment. During the Term:
(a)    Executive shall be assigned with the duties and responsibilities of
President and Chief Executive Officer NRT LLC as may reasonably be assigned to
Executive from time to time by the Chief Executive Officer of the Company.
Executive shall perform such duties, undertake the responsibilities, and
exercise the authorities customarily performed, undertaken and exercised by
persons situated in a similar executive capacity at a similar company. In
performing Executive’s duties hereunder, Executive shall report directly to the
Chief Executive Officer of the Company. If, at any time, Executive is elected as
a director of the Company or as a director or officer of any of the Company’s
affiliates, Executive will fulfill Executive’s duties as such director or
officer without additional compensation.
(b)    Executive shall devote Executive’s full-time business attention to the
business and affairs of the Company and its affiliates and shall use Executive’s
best efforts to faithfully and diligently serve the business and affairs of the
Company and its affiliates. Notwithstanding the foregoing, Executive may (i)
subject to the Company’s policy as in effect from time to time, serve on civic,
charitable or non-profit boards or committees, (ii) serve on for-profit boards
or committees, subject to the approval of the Compensation Committee, which
approval shall not be unreasonably withheld or delayed, and (iii) manage
personal and family investments and affairs, participate in industry
organizations and deliver lectures at educational institutions, in each case so
long as such service and activity does not interfere, individually or in the
aggregate, with the performance of his or her responsibilities hereunder and
subject to the code of conduct and other applicable policies of the Company and
its affiliates as in effect from time to time.
(c)    Executive shall be subject to and shall abide by each of the personnel
and compliance policies of the Company and its affiliates applicable and
communicated in writing to






--------------------------------------------------------------------------------



senior executives, including, without limitation, the Company’s Clawback Policy
as in effect from time to time.
3.    Annual Compensation.
(a)    Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Term a base salary at the rate of $625,000 per annum or such
increased amount as the Compensation Committee of the Board of Directors of the
Company (the “Committee”) may from time to time determine (the “Base Salary”);
provided, however, Executive’s Base Salary may be reduced up to 10% in
connection with a broader compensation reduction that applies similarly to all
senior executives of the Company. Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives,
but no less frequently than monthly.
(b)    Incentive Compensation. For each fiscal year of the Company ending during
the Term, Executive shall be eligible to receive annual cash incentive
compensation (the “Incentive Compensation”). Executive shall be eligible to
receive a target annual cash bonus of 100% of “eligible earnings” (as defined
below), as may hereafter be increased (the “Target Bonus”), with the opportunity
to receive a maximum annual cash bonus subject to and in accordance with the
terms of the applicable annual cash bonus plan as in effect from time to time.
For purposes of this Agreement, “eligible earnings” in respect of such bonus
year shall be calculated in accordance with the applicable annual cash bonus
plan as in effect from time to time. Such annual cash bonus shall be paid in no
event later than March 15th of the taxable year following the end of the taxable
year to which the performance targets relate, provided that Executive is
employed by the Company or one of its affiliates through the date specified in
the annual cash bonus plan and any performance targets established by the
Committee for the applicable fiscal year have been achieved.
(c)    Long-Term Incentive Compensation. For each fiscal year of the Company
ending during the Term, Executive may be eligible for long-term incentive
compensation awards as determined by the Committee in its sole discretion.
4.    Other Benefits.
(a)    Employee Benefits. During the Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company or its affiliates and made available to employees of the Company
generally, including, without limitation, all retirement, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans.
Executive’s participation in such plans, practices and programs shall
commensurate with Executive’s position at the Company. Executive shall also be
entitled to participate in a death and dismemberment benefit plan that shall
provide death and dismemberment insurance in the amount of two and a half times
Executive’s Base Salary at the time of death or dismemberment up to $2 million,
subject to Executive’s eligibility of insurability. For the avoidance of doubt,
Executive shall not be entitled to any excise tax gross-up under Section 280G or
4999 of the



2



--------------------------------------------------------------------------------



Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision) or any other tax gross-up.
(b)    Business Expenses. Upon submission of proper invoices in accordance with
the Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder that have been incurred in accordance with the Company’s
business expense and travel and entertainment policies in effect from time to
time. Such reimbursement shall be made as soon as practicable and in no event
later than the end of the calendar year following the calendar year in which the
expenses were incurred.
5.    Termination. The Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment that would preclude Executive from having a “separation from
service” from the Company within the meaning of Section 409A of the Code, upon
such termination of employment.
(a)    Disability. The Company may terminate Executive’s employment, on written
notice to Executive after having reasonably established Executive’s Disability
(as defined below). For purposes of this Agreement, “Disability” means (i)
Executive’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company. Whether Executive has
incurred a “Disability” shall be determined by a physician selected by the
Company or its insurers. Executive shall be entitled to the compensation and
benefits provided for under this Agreement for any period prior to Executive’s
termination by reason of Disability during which Executive is unable to work due
to a physical or mental infirmity in accordance with the Company’s policies for
similarly-situated executives (without duplication of compensation and benefits
payable under any applicable disability policies).
(b)    Death. Executive’s employment shall be terminated as of the date of
Executive’s death.
(c)    Cause. The Company may terminate Executive’s employment for “Cause” by
providing a Notice of Termination (as defined in Section 7 below) that notifies
Executive of his termination for Cause (as defined below), effective as of the
date of such notice. For purposes of this Agreement, “Cause” shall mean (i)
Executive’s willful failure to substantially perform his duties as an employee
of the Company or any subsidiary (other than any such failure resulting from
incapacity due to physical or mental illness), (ii) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any subsidiary, (iii) Executive’s conviction of, or plea of guilty or
nolo contendere to a charge of



3



--------------------------------------------------------------------------------



commission of, a felony or crime involving moral turpitude, (iv) Executive’s
indictment for a charge of commission of a felony or any crime involving moral
turpitude, provided that the Board of Directors of the Company (the “Board”)
determines in good faith that such indictment would result in a material adverse
impact to the business or reputation of the Company, (v) Executive’s gross
negligence in the performance of his duties, (vi) Executive purposefully or
negligently makes (or has been found to have made) a false certification to the
Company pertaining to its financial statements, (vii) the habitual use of drugs
or habitual, excessive use of alcohol to the extent that any of such uses in the
Board’s good faith determination materially interferes with the performance of
Executive’s duties under this Agreement, (viii) a breach of fiduciary duty
and/or (ix) a material breach by Executive of any of the terms and conditions of
this Agreement or a material breach of any of Executive’s representations in
this Agreement. A termination will not be for “Cause” pursuant to clause (i),
(ii), (v) or (ix), to the extent such conduct is curable, unless the Company
shall have notified Executive in writing describing such conduct and Executive
shall have failed to cure such conduct within ten (10) business days after his
receipt of such written notice.
(d)    Without Cause. The Company may terminate Executive’s employment other
than for Cause, Disability or death. The Company shall deliver to Executive a
Notice of Termination and the Company may, in its sole discretion, select any
date as the effective date for Executive’s termination of employment other than
for Cause, Disability or death.
(e)    Termination by Executive Without Good Reason. Executive may voluntarily
terminate Executive’s employment without Good Reason by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment, and the Company may, in its sole
discretion, select any date within such notice period as the effective date for
Executive’s termination of employment without Good Reason.
(f)    Termination by Executive for Good Reason. Executive may terminate
employment with the Company for Good Reason (as defined below) by delivering to
the Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period. For purposes of this Agreement,
“Good Reason” means voluntary resignation after any of the following actions
taken by the Company or any of its subsidiaries without Executive’s consent: (i)
a material reduction of Executive’s duties and responsibilities to the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), (ii) a reduction in Base Salary or Target Bonus opportunity (not
including any diminution in Base Salary permitted by Section 3(a) of this
Agreement); (iii) the relocation of Executive’s primary office to a location
more than 50 miles from the prior location and Executive’s commute increases as
a result of such relocation; or (iv) a material breach by the Company of a
material provision of this Agreement (which for the avoidance of doubt includes
Section 2(a) of this Agreement, but which would not include any promotion or
lateral assignment). Executive shall provide notice of the existence of the Good
Reason condition within ninety (90) days of the date Executive learns of the
condition, and the Company shall have a period of thirty (30) days during which
it may remedy the



4



--------------------------------------------------------------------------------



condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder. In the event the Company is unable to remedy
the Good Reason condition in all material respects within the thirty (30) day
period, Executive’s employment with the Company shall terminate for Good Reason
at the expiration of the thirty (30) day period.
(g)    Termination by Executive for Retirement. Executive may voluntarily
terminate Executive’s employment due to Retirement (as defined below) by
delivering to the Company a Notice of Termination not less than thirty (30) days
prior to the termination of Executive’s employment, and the Company may, in its
sole discretion, select any date within such notice period as the effective date
for Executive’s termination of employment due to Retirement. For purposes of
this Agreement, “Retirement” means a “separation from service” (as defined in
Section 409A of the Code) with the Company and all Affiliates (other than for
Cause) after attaining eligibility for Retirement. Executive attains eligibility
for Retirement upon the earlier of (i) age 65 or (ii) age 55 with at least ten
(10) whole years of service with the Company and all affiliates.
6.    Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination (as defined
below) to the other Party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that indicates a termination date, the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
Party entitled to receive such notice, in the manner described in Section 12(j)
below).
7.    Compensation Upon Termination.
(a)    Termination by the Company for Cause or by Executive Other Than for Good
Reason. If Executive’s employment is terminated (A) by the Company for Cause or
(B) by Executive for any reason, other than for Good Reason, in either case,
during the Term, the Company shall provide Executive with the following payments
and benefits:
(i)    any accrued and unpaid Base Salary;
(ii)    except in the event a termination of employment by the company for
Cause, any annual bonus earned but unpaid in respect of any completed fiscal
year preceding the termination date;
(iii)    reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date in accordance with the Company’s expense reimbursement and
travel and entertainment policies in effect from time to time;



5



--------------------------------------------------------------------------------



(iv)    any accrued and unpaid vacation pay in accordance with the terms of the
Company’s vacation policy as in effect from time to time;
(v)    any previous compensation that Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Executive’s termination
date; and
(vi)    any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable, in accordance with the terms thereof.
(the foregoing items in Sections 7(a)(i) through 7(a)(vi) being collectively
referred to as the “Accrued Compensation”).
(b)    Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability during the Term, the Company shall pay
or provide to Executive:
(i)    the Accrued Compensation; and
(ii)    an amount equal to the Incentive Compensation that Executive would have
been entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment through the date
the payment is made, which amount, determined based on the Company’s actual
performance for such year relative to the performance goals applicable to
Executive shall be multiplied by a fraction (A) the numerator of which is the
number of days in such fiscal year through termination date and (B) the
denominator of which is 365 (the “Pro-Rata Bonus”) and shall be payable in a
lump sum payment at the time such bonus or incentive awards are payable to other
participants.
(c)    Termination By Reason of Death. If Executive’s employment is terminated
by reason of Executive’s death during the Term, the Company shall pay or provide
to Executive’s beneficiaries:
(i)    the Accrued Compensation;
(ii)    the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants; and
(iii)    a death insurance benefit in the amount of two and a half times
Executive’s Base Salary at the time of death (which shall be inclusive of any
Company provided life insurance policy applicable to Executive) up to $2
million, subject to Executive’s eligibility of insurability.
(d)    Termination by the Company Without Cause or by Executive for Good Reason
Not In Connection With a Change in Control. If Executive’s employment is
terminated



6



--------------------------------------------------------------------------------



by the Company without Cause (other than on account of Executive’s death or
Disability) or by Executive for Good Reason, in either case, not in connection
with a Change in Control (as defined in Section 7(e)) during the Term, Executive
shall be entitled to the benefits provided in this Section 7(d):
(i)    the Accrued Compensation;
(ii)    the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants;
(iii)    subject to Executive’s compliance with Sections 9 and 12(h) hereof, a
payment equal to one times the sum of Executive’s Base Salary and Annual Bonus
(as defined below) as in effect immediately prior to Executive’s termination of
employment (or if greater, the Base Salary as in effect immediately preceding
the occurrence of the Good Reason condition) and such payment shall be made in
twenty-four equal monthly installments, with the first installment payable in
the first regular payroll occurring following the sixtieth (60th) day following
such termination of employment;
(iv)    subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide Executive and Executive’s dependents with continued
coverage under any medical or dental program or policy in which Executive was
eligible to participate as of the time of Executive’s employment termination,
for eighteen (18) months following such termination on terms no less favorable
to Executive and Executive’s dependents (including with respect to payment for
the costs thereof) than those in effect immediately prior to such termination,
which such 18 month period shall run concurrently with the COBRA period and
which coverage shall become secondary to any Medicare coverage for which
Executive becomes eligible; provided, however, the Parties agree to cooperate
such that the continued coverage is, to the extent practicable, provided in a
manner so as to minimize adverse tax consequences to the Company under Section
4980D of the Code; provided, further, continued coverage shall cease at such
time as Executive becomes eligible for coverage with a subsequent employer; and
(v)    subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide for the 12-month period beginning on the date on which
Executive’s employment terminates, or until Executive begins other full-time
employment with a new employer, whichever occurs first, outplacement services
that are directly related to the type of services Executive provided to the
Company and are actually provided by an outplacement services firm, paid by the
Company; provided, however, the cost of the outplacement services may not exceed
$50,000.
For purposes of this Agreement, “Annual Bonus” shall mean 100% of Base Salary.
(e)    Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. If during the two (2) year period following a
Change in Control Executive’s employment is terminated by the Company without
Cause (other than on



7



--------------------------------------------------------------------------------



account of Executive’s death or Disability) or by Executive for Good Reason, in
either case, during the Term, Executive shall be entitled to the benefits
provided in this Section 7(e):
(i)    the Accrued Compensation;
(ii)    the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants;
(iii)    subject to Executive’s compliance with Sections 9 and 12(h) hereof, a
payment equal to two times the sum of Executive’s Base Salary and Annual Bonus
as in effect immediately prior to Executive’s termination of employment (or if
greater, the Base Salary as in effect immediately preceding the occurrence of
the Good Reason condition) payable in a lump sum in the first regular payroll
occurring following the sixtieth (60th) day following such termination of
employment; provided, however, if the Change in Control is not a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company under Section 409A of the Code,
then the payments shall be made in twenty-four equal monthly installments;
(iv)    subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide Executive and Executive’s dependents with continued
coverage under any medical or dental program or policy in which Executive was
eligible to participate as of the time of Executive’s employment termination,
for eighteen (18) months following such termination on terms no less favorable
to Executive and Executive’s dependents (including with respect to payment for
the costs thereof) than those in effect immediately prior to such termination,
which such 18 month period shall run concurrently with the COBRA period and
which coverage shall become secondary to any Medicare coverage for which
Executive becomes eligible; provided, however, the Parties agree to cooperate
such that the continued coverage is, to the extent practicable, provided in a
manner so as to minimize adverse tax consequences to the Company under Section
4980D of the Code; provided, further, continued coverage shall cease at such
time as Executive becomes eligible for coverage with a subsequent employer; and
(v)    subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide for the 12-month period beginning on the date on which
Executive’s employment terminates, or until Executive begins other full-time
employment with a new employer, whichever occurs first, outplacement services
that are directly related to the type of services Executive provided to the
Company and are actually provided by an outplacement services firm, paid by the
Company; provided, however, the cost of the outplacement services may not exceed
$50,000.
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
(I)    the acquisition (other than from the Company), by any person (as such
term is defined in Section 13(c) or 14(d) of the Securities and Exchange Act of
1934, as amended (the



8



--------------------------------------------------------------------------------



“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding voting securities; or
(II)    the individuals who, as of the date hereof, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the Board, unless the election, or nomination for election by the Company’s
shareholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall be considered as a member of
the Incumbent Board; or
(III)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, if (1) the shareholders of the Company, immediately before such merger
or consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such merger or consolidation or (2) immediately
following the merger or consolidation, the individuals who comprised the Board
immediately prior thereto do not constitute at least a majority of the board of
directors of the entity resulting from such merger or consolidation (or, if the
entity resulting from such merger or consolidation is then a subsidiary, the
ultimate parent thereof); or
(IV)    a complete liquidation or dissolution of the Company or the closing of
an agreement for the sale or other disposition of all or substantially all of
the assets of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities is acquired by (x) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (y) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.


(f)    Termination by Executive for Retirement. If Executive’s employment is
terminated due to Executive’s Retirement during the Term, the Company shall
provide Executive with the following payments and benefits:
(i)    the Accrued Compensation; and
(ii)    the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants.



9



--------------------------------------------------------------------------------



For the avoidance of doubt, Executive’s Retirement during the Term shall not be
deemed a termination of employment other than for Cause, Disability or death or
a termination of employment for Good Reason.
(g)    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 7(d)(iv) or (v) or 7(e)(iv) or (v)
above, no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
(h)    Survival. The Company’s obligations under this Section 7 shall survive
the termination of the Term.
8.    Certain Tax Treatment.
(a)    Reduction of Payments in Certain Circumstances. Notwithstanding anything
to the contrary contained herein (or any other agreement entered into by and
between the Company and Executive, or any incentive arrangement or plan offered
by the Company), in the event that any amount or benefit paid or distributed to
Executive pursuant to this Agreement, taken together with any amounts or
benefits otherwise paid to Executive by the Company (collectively, the “Covered
Payments”), would constitute an “excess parachute payment” as defined in Section
280G of the Code, and would thereby subject Executive to an excise tax under
Section 4999 of the Code (an “Excise Tax”), the provisions of this Section 8
shall apply. If the aggregate present value (as determined for purposes of
Section 280G of the Code) of the Covered Payments exceeds the amount which can
be paid to Executive without Executive incurring an Excise Tax, then, solely to
the extent that Executive would be better off on an after tax basis by receiving
the maximum amount which may be paid hereunder without Executive becoming
subject to the Excise Tax, as determined by a nationally recognized accounting
firm designated by the Company with the consent of the Executive (which consent
shall not be unreasonably withheld or delayed), the amounts payable to Executive
under this Agreement (or any other agreement by and between the Executive and
Company or pursuant to any incentive arrangement or plan offered by the Company)
shall be reduced (but not below zero) to the maximum amount which may be paid
hereunder without Executive becoming subject to the Excise Tax (such reduced
payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 8, Executive shall have the right to designate which of the payments and
benefits otherwise set forth herein (or any other agreement between the Company
and Executive or any incentive arrangement or plan offered by the Company) shall
be received in connection with the application of the Payment Cap, subject to
the following sentence. Reduction shall be made in the following order: (i) at
the discretion of Executive, payments that are valued in full under Treasury
Regulation Section 1.280G-1, Q&A 24 and are not subject to Section 409A of the
Code, (ii) payments that are valued in full under Treasury Regulation Section
1.280G-1, Q&A 24 and are subject to Section 409A of the Code, with the amounts
that are payable last reduced first, (iii) at the discretion of Executive,
payments that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24 and are not subject to Section 409A of the Code and
(iv)



10



--------------------------------------------------------------------------------



payments that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24 and are subject to Section 409A of the Code, with the
amounts that are payable last reduced first.
(b)    Section 409A. The Parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 7 of this Agreement until Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A of the Code, (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six (6) months
following Executive’s separation from service (or death, if earlier), (iii) each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of Section 409A of the
Code, (iv) any payments that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise and (v) amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one (1) year may not effect amounts
reimbursable or provided in any subsequent year.
9.    Restrictive Covenants.
(a)    Acknowledgments. Executive acknowledges and agrees that: (i) the business
in which the Company and its Affiliates are engaged is intensely competitive and
that Executive’s employment by the Company has required, and will continue to
require, that Executive have access to, and knowledge of, Confidential
Information (as defined herein); (ii) the disclosure of any Confidential
Information could place the Company at a serious competitive disadvantage and
could do serious damage, financial and otherwise, to the business of the Company
and its Affiliates; (iii) Executive has been given access to, and developed
relationships with, customers of the Company and its Affiliates at the time and
expense of the Company; (iv) by Executive’s training, experience and expertise,
Executive’s services to the Company are, and will continue to be, extraordinary,
special and unique; and (v) Executive has received good and valuable
consideration for the restrictive covenants set forth herein, including without
limitation, the right to acquire and own securities of the Company, the
employment by the Company and the related compensation and benefits and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged.
(b)    Non-Solicitation; Non-Interference; No-Hire. From the Effective Date
through the third anniversary of the Executive’s termination date, Executive
shall not, directly or



11



--------------------------------------------------------------------------------



indirectly, on Executive’s own behalf or by, through, or on behalf of, another
Person: (i) solicit, induce, encourage or persuade, or attempt to solicit,
induce, encourage or persuade, any then-current employee, consultant or
independent contractor of the Company or any Affiliate of the Company to leave
the employ of, or engagement with, the Company or any such Affiliate, or in any
way interfere with the relationship between the Company or any such Affiliate,
on the one hand, and any then-current employee, consultant or independent
contractor thereof, on the other hand, (ii) hire any person or entity who or
which was an employee, consultant or independent contractor of the Company or
any Affiliate of the Company at any time within the last one (1) year of
Executive’s employment with the Company; (iii) solicit, induce, encourage or
persuade, or attempt to solicit, induce, encourage or persuade any then-current
customer, supplier, licensee or other business relation of the Company or any
Affiliate of the Company to cease doing business with, or to reduce its current
or contemplated level of business with, the Company or such Affiliate, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Company or any such
Affiliate, on the other hand; or (iv) solicit, induce, encourage or persuade, or
attempt to solicit, induce, encourage or persuade any potential customer,
supplier, licensee or other potential business relation of the Company or any
Affiliate of the Company, whom the Company had solicited, was attempting to
solicit, or had identified for solicitation during the last twelve (12) months
of Executive’s employment with the Company and whom or which Executive knew to
be such a potential customer, supplier, licensee or other potential business
relation, in each case, to cease doing business with, or to reduce its
contemplated level of business with, the Company or such Affiliate, or in any
way interfere with the relationship between any such potential customer,
supplier, licensee or other potential business relation, on the one hand, and
the Company or any such Affiliate, on the other hand.
(c)    Non-Competition. From the Effective Date through the second anniversary
of the Executive’s termination date, Executive shall not, directly or
indirectly, on Executive’s own behalf or by, through, or on behalf of, another
Person, own, manage, operate, control, be employed by (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in the real estate brokerage business, the
franchising of real estate brokerage firms or any other business of the same
type as any business in which the Company or any of its Affiliates is engaged on
the date of termination of Executive’s employment or in which they have
proposed, on or prior to such date, to be engaged in on or after such date and
in which the Executive has been involved to any extent (other than de minimis)
at any time during the two (2) year period ending with the date of termination
of such Executive’s employment, anywhere in the world in which the Company or
its Affiliates conduct business. Nothing in this Section 9(c) shall prohibit
Executive from being a passive owner of not more than 4.99% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.
(d)    Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during his or her employment with the
Company and its Affiliates or thereafter, any Confidential Information of which
Executive is or becomes aware,



12



--------------------------------------------------------------------------------



whether or not such information is developed by him or her, except to the extent
that such disclosure or use is directly related to and required by Executive’s
performance in good faith of duties assigned to Executive by the Company.
Executive will take all appropriate steps to safeguard Confidential Information
in his or her possession and to protect it against disclosure, misuse,
espionage, loss and theft. Executive shall deliver to the Company at the
termination of his or her employment with the Company and its Affiliates, or at
any time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information or the Work Product (as hereinafter
defined) of the business of the Company or any of its Affiliates that Executive
may then possess or have under his or her control.
(e)    Proprietary Rights. Executive recognizes that the Company and its
Affiliates possess a proprietary interest in all Confidential Information and
Work Product and have the exclusive right and privilege to use, protect by
copyright, patent or trademark, or otherwise exploit the processes, ideas and
concepts described therein to the exclusion of Executive, except as otherwise
agreed between the Company and Executive in writing. Executive expressly agrees
that any Work Product made or developed by Executive or Executive’s agents or
affiliates during the course of Executive’s employment, including any Work
Product which is based on or arises out of Work Product, shall be the property
of an inure to the exclusive benefit of the Company and its Affiliates.
Executive further agrees that all Work Product developed by Executive (whether
or not able to be protected by copyright, patent or trademark) during the course
of Executive’s employment, or involving the use of the time, materials or other
resources of the Company or any of its Affiliates, shall be promptly disclosed
to the Company and shall become the exclusive property of the Company, and
Executive shall execute and deliver any and all documents necessary or
appropriate to implement the foregoing.
(f)    Nondisparagement. Executive covenants that during and following the Term,
Executive will not disparage or encourage or induce others to disparage the
Company or its Affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons, or (ii) the business reputation of the Company
Entities and Persons. Nothing in this Agreement is intended to or shall prevent
either Party from providing, or limiting testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law.
(g)    Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company and its Affiliates, and its
counsel, in connection with any investigation, inquiry, administrative
proceeding or litigation relating to any matter in which Executive becomes
involved or of which Executive has knowledge as a result of



13



--------------------------------------------------------------------------------



Executive’s service with the Company by providing truthful information. The
Company agrees to promptly reimburse Executive for reasonable expenses approved
in writing in advance of being incurred (including travel expenses, attorneys’
fees and other expenses of counsel) by Executive, in connection with Executive’s
cooperation pursuant to this Section 9(f). Such reimbursements shall be made
within sixty (60) days following Executive’s submission of a written invoice to
the Company describing such expenses in reasonable detail, and in no event later
than the calendar year following the year in which the expenses are incurred.
Executive agrees that, in the event Executive is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
Executive’s employment by the Company, Executive will, to the extent not legally
prohibited from doing so, give prompt notice of such request to the Company’s
General Counsel so that the Company may contest the right of the requesting
person or entity to such disclosure before making such disclosure. Nothing in
this provision shall require Executive to violate Executive’s obligation to
comply with valid legal process. Executive shall also not, directly or
indirectly, direct, encourage, assist, or advise any non-governmental third
party to institute, commence or prosecute any claims, rights or causes of action
in law or in equity in any forum or proceeding whatsoever against any of the
Company Entities and Persons.
(h)    Blue Pencil. It is the intent and desire of Executive and the Company
that the provisions of this Section 9 be enforced to the fullest extent
permissible under the laws and public policies as applied in each jurisdiction
in which enforcement is sought. If any particular provision of this Section 9
shall be determined to be invalid or unenforceable, such covenant shall be
amended, without any action on the part of either Party hereto, to delete
therefrom the portion so determined to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such covenant in the
particular jurisdiction in which such adjudication is made.
(i)    Survival. Executive’s obligations under this Section 9 shall survive the
termination of the Term.
(j)    Certain Definitions.
(i)    For purposes of this Agreement, “Affiliates” means:
(1)    in the case of the Company or Executive that is not an individual, a
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company or
Executive, as applicable; and
(2)    in the case of an individual: (i) any member of the immediate family of
Executive, including parents, siblings, spouse and children (including those by
adoption); the parents, siblings, spouse, or children (including those by
adoption) of such immediate family member, and in any such case any trust whose
primary beneficiary is such individual or one or more members of such immediate
family and/or Executive’s lineal descendants; (ii) the legal representative or
guardian of the individual or of any such immediate family



14



--------------------------------------------------------------------------------



member in the event the individual or any such immediate family member becomes
mentally incompetent; and (iii) any Person controlling, controlled by or under
common control with Executive.
As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.
(ii)    For purposes of this Agreement, “Confidential Information” means
information that is not generally known to the public (except for information
known to the public because of Executive’s violation of Section 10(c) of this
Agreement) and that is used, developed or obtained by the Company in connection
with its business, including, but not limited to, information, observations and
data obtained by Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the date of this Agreement)
concerning (i) the business or affairs of the Company (or such predecessors),
(ii) products or services, (iii) fees, costs and pricing structures, (iv)
designs, (v) analyses, (vi) drawings, photographs and reports, (vii) computer
software, including operating systems, applications and program listings, (viii)
flow charts, manuals and documentation, (ix) databases, (x) accounting and
business methods, (xi) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination. For purposes of this definition, the “Company” shall mean the
Company collectively with its Affiliates.
(iii)    For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) that relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and that are conceived, developed or made by
Executive (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) while employed by the Company or any of
its Affiliates (including those conceived, developed or made prior to the date
of this Agreement) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.



15



--------------------------------------------------------------------------------



10.    Remedies for Breach of Obligations under Sections 9 or 10 hereof.
Executive acknowledges that the Company and its affiliates will suffer
irreparable injury, not readily susceptible of valuation in monetary damages, if
Executive breaches Executive’s obligations under Section 9 hereof. Accordingly,
Executive agrees that the Company and its affiliates will be entitled, in
addition to any other available remedies, to obtain injunctive relief in aid of
arbitration against any breach or prospective breach by Executive of Executive’s
obligations under Section 9 hereof in any Federal or state court sitting in the
state of Delaware, or, at the Company’s election, in any other state in which
Executive maintains Executive’s principal residence or Executive’s principal
place of business. Executive hereby submits to the non-exclusive jurisdiction of
all those courts for the purposes of any actions or proceedings instituted by
the Company or its affiliates to obtain that injunctive relief in aid of
arbitration, and Executive agrees that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by Executive to the Company, or in any other manner authorized by law.
11.    Representations and Warranties.
(a)    The Company represents and warrants that (i) it is fully authorized to
enter into this Agreement and to perform its obligations under it, (ii) the
execution, delivery and performance of this Agreement by it does not violate any
applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or corporate governance document (x) to which it is a Party or
(y) by which it is bound, and (iii) upon the execution and delivery of this
Agreement by the Parties, this Agreement shall be a valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
(b)    Executive represents and warrants to the Company that the execution and
delivery by Executive of this Agreement do not, and the performance by Executive
of Executive’s obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Executive; or (b) conflict with, result in the breach of any provisions of or
the termination of, or constitute a default under, any agreement to which
Executive is a Party or by which Executive is or may be bound.
12.    Miscellaneous.
(a)    Successors and Assigns.
(iii)    This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and permitted assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business



16



--------------------------------------------------------------------------------



and/or assets of the Company or to an affiliate of the Company. The term “the
Company” as used herein shall include a corporation or other entity acquiring
all or substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.
(iv)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.
(b)    Clawback Policy. Executive acknowledges and agrees that (i) he or she is
subject to the terms and conditions of the Company’s Clawback Policy as in
effect from time to time, (ii) such Clawback Policy, in each case, shall apply
to, among other things, all currently outstanding vested and unvested awards and
all awards that have been previously exercised or paid, including any proceeds,
gains or other economic benefit in respect of the award and (iii) to the extent
permitted by applicable law and notwithstanding the terms and conditions of the
Clawback Policy as in effect from time to time, such Clawback Policy shall apply
in the event Executive breaches his covenants as set forth in Section 9 of this
Agreement.
(c)    Indemnification. Executive shall be indemnified by the Company as, and to
the extent, provided in the memorandum and articles of association of the
Company and as provided in Executive’s Director and Officer Indemnification
Agreement dated October 10, 2012. The obligations under this paragraph shall
survive termination of the Term.
(d)    Enforcement.
(i)    Arbitration. Except for the Company or its Affiliate’s right to obtain
injunctive relief in aid of arbitration for violation of Section 9 of this
Agreement, any controversy, dispute or claim arising out of or relating to this
Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York City, in the Borough of Manhattan (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrator. The
decision and award made by the arbitrator shall be final, binding and conclusive
on all parties hereto for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof. Each party shall bear its or his costs
and expenses in any such arbitration, including, but not limited to, attorneys’
fees; provided, however, if Executive prevails on substantially all material
claims, the Company shall reimburse Executive for all of his reasonable
attorneys’ fees and costs. It is part of the essence of this Agreement that any
claims hereunder shall be resolved expeditiously and as confidentially as
possible. Accordingly, the Company and Executive agree that all proceedings in
any arbitration shall be conducted under seal and kept strictly confidential. In
that regard, no party shall



17



--------------------------------------------------------------------------------



use, disclose or permit the disclosure of any information, evidence or documents
produced by any other party in the arbitration proceedings or about the
existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
(ii)    Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.
(iii)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(e)    Right to Counsel. Executive acknowledges that Executive has had the
opportunity to consult with legal counsel of Executive’s choice in connection
with the drafting, negotiation and execution of this Agreement and related
employment arrangements.
(f)    Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each Party
to the other, provided that all notices to the Company shall be directed to the
attention of the Company’s Chief Executive Officer with a copy to the Company’s
General Counsel. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.
(g)    Withholding. The Company shall be entitled to withhold the amount, if
any, of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount thereof.
(h)    Release of Claims. The termination benefits described in Section
7(d)(iii)-(v) and Section 7(e)(iii)-(v) of this Agreement shall be conditioned
on Executive delivering to the Company, a signed release of claims in the form
of Exhibit A hereto within forty-five (45) days or twenty-one (21) days, as may
be applicable under the Age Discrimination in Employment Act of 1967, as amended
by the Older Workers Benefit Protection Act, following Executive’s termination
date, and not revoking Executive’s consent to such release of claims within
seven (7)



18



--------------------------------------------------------------------------------



days of such execution; provided, however, that Executive shall not be required
to release any rights Executive may have to be indemnified by the Company under
Section 12(c) of this Agreement or under any other indemnification agreement
entered into between Executive and the Company provided, further, that in no
event shall the timing of Executive’s execution (and non-revocation) of the
general release, directly or indirectly, result in Executive designating the
calendar year of payment, and if a payment that is subject to execution (and
non-revocation) of the general release could be made in more than one taxable
year, payment shall be made in the later taxable year.
(i)    Resignation as Officer or Director. Upon a termination of employment for
any reason, Executive shall resign each position (if any) that Executive then
holds as an officer or director of the Company and any of its affiliates, as
well as any positions Executive holds as a trustee or fiduciary of any employee
benefit plan maintained by the Company. Executive’s execution of this Agreement
shall be deemed the grant by Executive to the officers of the Company of a
limited power of attorney to sign in Executive’s name and on Executive’s behalf
any such documentation as may be required to be executed solely for the limited
purposes of effectuating such resignations.
(j)    Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either Party hereto at any
time of any breach by the other Party hereto of, or noncompliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party which are not expressly set forth in this
Agreement.
(k)    Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other
federal law applicable to the employment arrangements between Executive and the
Company. Any delay in providing benefits or payments, any failure to provide a
benefit or payment, or any repayment of compensation that is required under the
preceding sentence shall not in and of itself constitute a breach of this
Agreement, provided, however, that the Company shall provide economically
equivalent payments or benefits to Executive to the extent permitted by law.
(l)    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Delaware applicable to
contracts executed in and to be performed entirely within such state, without
giving effect to the conflict of law principles thereof.
(m)    No Conflicts. Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will



19



--------------------------------------------------------------------------------



be in conflict with or in any way preclude, limit or inhibit Executive’s ability
to execute this Agreement or to carry out Executive’s duties and
responsibilities hereunder.
(n)    Inconsistencies. In the event of any inconsistency between any provision
of this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of this Agreement shall control,
unless Executive otherwise agrees in a writing that expressly refers to the
provision of this Agreement whose control he is waiving.
(o)    Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
(p)    Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive the
Term and any termination of Executive’s employment. Without limiting the
generality of the forgoing, the provisions of Section 7, 9 and 10 shall survive
the Term.
(q)    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
(r)    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the Parties hereto with respect to
the subject matter hereof, including, without limitation, the Employment
Agreement dated April 10, 2007, as amended, between the Company and Executive
and the Restrictive Covenant Agreement dated as of October 10, 2012 between the
Company and Executive.
(s)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
13.    Certain Rules of Construction.
(a)    The headings and subheadings set forth in this Agreement are inserted for
the convenience of reference only and are to be ignored in any construction of
the terms set forth herein.
(b)    Wherever applicable, the neuter, feminine or masculine pronoun as used
herein shall also include the masculine or feminine, as the case may be.
(c)    The term “including” is not limiting and means “including without
limitation.”



20



--------------------------------------------------------------------------------



(d)    References in this Agreement to any statute or statutory provisions
include a reference to such statute or statutory provisions as from time to time
amended, modified, reenacted, extended, consolidated or replaced (whether before
or after the date of this Agreement) and to any subordinate legislation made
from time to time under such statute or statutory provision.
(e)    References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.
(f)    References to “$” are to United States Dollars.



21



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.


REALOGY HOLDINGS CORP.




By:     /s/ Sunita Holzer


Name: Sunita Holzer        


Title:    Executive Vice President and CHRO




EXECUTIVE


By:    /s Bruce Zipf
                    
Name:    Bruce Zipf







22



--------------------------------------------------------------------------------




EXHIBIT A


FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between Bruce Zipf
(“Executive”) and Realogy Holdings Corp. (the “Company”).
1.    For and in consideration of the payments and benefits provided in Sections
7(d)(iv)-(vi) of the Severance Agreement between Executive and the Company dated
as of February 23, 2016 (the “Severance Agreement”), Executive, for himself, his
successors and assigns, executors and administrators, now and forever hereby
releases and discharges the Company, together with all of its past and present
parents, subsidiaries, and affiliates, together with each of their officers,
directors, stockholders, partners, employees, agents, representatives and
attorneys, and each of their subsidiaries, affiliates, estates, predecessors,
successors, and assigns (hereinafter collectively referred to as the
“Releasees”) from any and all rights, claims, charges, actions, causes of
action, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands or liabilities of every kind
whatsoever, in law or in equity, whether known or unknown, suspected or
unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; (i) arising from the beginning of time
up to the date upon which Executive signs the Release; (ii) arising out of,
relating in any way to, Executive’s employment with the Company or any of the
other Releasees, or the termination of Executive’s employment relationship with
the Company or any of the other Releasees; (iii) arising under or relating to
the Severance Agreement; (iv) arising under any federal, local or state law,
executive order, statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Civil Rights Act of 1991, the Family and Medical Leave Act of 1993,
the Fair Labor Standards Act of 1938, the Equal Pay Act of 1963, the
Sarbanes-Oxley Act of 2002, any “whistleblower” or retaliation claims (to the
extent permitted by applicable law),and/or the applicable federal, state or
local law, executive order, statute or regulation against discrimination, each
as amended; (v) relating to wrongful employment termination or breach of
contract; or (vi) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
upon which Executive signs the Release; (b) any rights to indemnification that
may exist from time to time under the Company’s certificate of incorporation or
bylaws, or state law or any other indemnification agreement entered into between
Executive and the Company; (c) Executive’s ability to bring appropriate
proceedings to enforce the Release; and (d) any rights or claims Executive may
have that cannot be waived under applicable law (collectively, the “Excluded
Claims”). Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s

1



--------------------------------------------------------------------------------




employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.
2.    Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.
3.    Executive acknowledges and agrees that Executive has been advised of
Executive’s right to consult with an attorney of Executive’s choosing prior to
signing the Release. Executive understands and agrees that Executive has the
right and has been given the opportunity to review the Release with an attorney
of Executive’s choice should Executive so desire. Executive also agrees that
Executive has entered into the Release knowingly, freely and voluntarily.
Executive further acknowledges and agrees that Executive has had twenty-one (21)
calendar days, or in the event of a group termination, forty-five (45) calendar
days, to consider the Release, and any exhibits hereto, although Executive may
sign it sooner if Executive wishes. In addition, once Executive has signed the
Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so by writing to the
Company’s Chief Human Resources Officer, which must be received by the Company
within such seven (7) day revocation period. The Release shall not be effective,
and no payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.
4.    It is understood and agreed by Executive that any payment made to
Executive is not to be construed as an admission of any liability whatsoever on
the part of the Company or any of the other Releasees, by whom liability is
expressly denied.
5.    The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.
6.    The exclusive venue for any disputes arising hereunder shall be the state
or federal courts located in the State of Delaware, and each of the parties
hereto irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such

2



--------------------------------------------------------------------------------




award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment.
7.    The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the state of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
8.    The Release shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the below-written dates.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.






__________________________________        ______________________
REALOGY HOLDINGS CORP.            Bruce Zipf






Dated:____________________            Dated:__________________















3

